DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of the invention of Species I and Subspecies A (claims 1-6, 9, 10 and 12-16) in the reply filed on August 3, 2022 is acknowledged.  Claims 7, 8, 11 and 17-21 drawn to non-elected species/subspecies have been withdrawn from examination for patentability.
Information Disclosure Statement
The information disclosure statement (IDS) filed on April 23, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Akasaka JH04122054 (the original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 1, Akasaka teaches a semiconductor package (e.g., Fig. 1; translation, pp. 4-7 (Embodiment 1)), comprising:
a substrate (e.g., 3, Fig, 1); 
a die (e.g., 2, Fig, 1) mounted on a top surface of the substrate in a flip-chip fashion (e.g., the die 2 is mounted in a flip-chip manner in which the die 2 is mounted on the substrate 3 via the solder balls 4, not wires; Fig. 1); 
a lid (e.g., 5, Fig. 1) mounted on the die and on a perimeter of the substrate, wherein the lid comprises a cover plate and four walls formed integral with the cover plate (e.g., a cover plate and four walls of 5: According to pp. 5-6 of the translation, the lid 5 (and 5A) attached to the substrate 3 covers the die 2 and hermetically seals the die 2. Thus Akasaka teaches this feature.); and 
10a liquid-cooling channel (e.g., 8, Fig. 1) situated between the cover plate of the lid and a rear surface of the die (e.g., surface of 2 on which 7 are disposed, Fig. 1) for circulating a coolant (e.g., cooling fluid; the direction of circulation of the cooling fluid is indicated by arrows in Fig. 1; translation, p. 5) relative to the semiconductor package.  
Regarding claim 2, Akasaka teaches the semiconductor package according to claim 1, wherein the cover plate is directly secured to the rear surface of the die with an adhesive layer (e.g., 7, Fig. 1).
Regarding claim 3, Akasaka teaches the semiconductor package according to claim 1, wherein the lid comprises a trenched feature (e.g., trenched feature of 5 in which 8 is disposed and extends, Fig. 1) recessed into a lower surface of the cover plate.
 Regarding claim 5, Akasaka teaches the semiconductor package according to claim 3, wherein the liquid-cooling channel is constructed by combining the trenched feature and the rear surface of the die (e.g., Fig. 1).  
Regarding claim 6, Akasaka teaches the semiconductor package according to claim 3, wherein the coolant in the liquid-cooling channel is in direct contact with the rear surface of the die during operation (e.g., Fig. 1).  
Regarding claim 9, Akasaka teaches the semiconductor package according to claim 1, wherein a liquid inlet (e.g., liquid inlet (left upper portion) of 5 connected to 8 through which the cooling fluid is supplied, Fig. 1) and a liquid outlet (e.g., liquid outlet (right upper portion) of 5 connected to 8 through which the cooling fluid is discharged, Fig. 1) are provided in the lid, which communicate with the liquid-cooling channel (e.g., 8, Fig. 1).  
Regarding claim 10, Akasaka teaches the semiconductor package according to claim 9, wherein the liquid inlet and the liquid outlet are disposed in an upper surface of the cover plate (e.g., top surface of 5, Fig. 1). 
Regarding claim 15, Akasaka teaches the semiconductor package according to claim 1, wherein the substrate comprises a packaging substrate (e.g., 3, Fig. 1).  
Regarding claim 16, Akasaka teaches the semiconductor package according to claim 1, wherein the lid 30comprises aluminum, copper or an alloy thereof (e.g., Cu-W-based composite material or Cu-Mo-based composite material of 5, translation, p. 5).
Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Koeneman et al. US 2003/0110788.
Regarding claim 1, Koeneman teaches a semiconductor package (e.g., Fig. 4), comprising: 
a substrate (e.g., 220, Fig. 4, [34]); 
a die (e.g., 210, Fig. 4, [34]) mounted on a top surface of the substrate in a flip-chip fashion (e.g., the die 210 is mounted in a flip-chip manner in which the die 210 is mounted on the substrate 220 via the solder balls 232, not wires; Fig. 4, [34]); 
a lid (e.g., 250, Fig. 4, [34]) mounted on the die and on a perimeter of the substrate, wherein the lid comprises a cover plate and four walls formed integral with the cover plate (e.g., a cover plate and four walls of 250: According to [34], [37] and [23], the lid 250 attached to the substrate 220 covers the die 210 and forms the internal chamber 252 in which the cooling fluid 208 is filled. Thus Koeneman teaches this feature.); and 
10a liquid-cooling channel (e.g., 270, Fig. 4, [34]) situated between the cover plate of the lid and a rear surface of the die for circulating a coolant relative to the semiconductor package (e.g., Fig. 4, [34]).
Regarding claim 2, Koeneman teaches the semiconductor package according to claim 1, wherein the cover plate is directly secured to the rear surface of the die with an adhesive layer (e.g., 285, Fig. 4, [34]).  
Regarding claim 13, Koeneman teaches the semiconductor package according to claim 1, wherein the die is underfilled with an encapsulant material (e.g., 240, Fig. 4, [34]).
Claims 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Heydari et al. US 2008/02309894.
Regarding claim 1, Heydari teaches a semiconductor package (e.g., Figs. 3-5), comprising: 
a substrate (e.g., 304, Fig. 3, [29]); 
a die (e.g., 302, Fig. 3, [29]) mounted on a top surface of the substrate in a flip-chip fashion (e.g., the die 302 is mounted in a flip-chip manner in which the die 302 is mounted on the substrate 304 via the solder balls 303, not wires; Fig. 3); 
a lid (e.g., 308 (340), Fig. 3, [31]) mounted on the die and on a perimeter of the substrate, wherein the lid comprises a cover plate and four walls formed integral with the cover plate (e.g., Figs. 3-5, [31]); and 
10a liquid-cooling channel (e.g., 350, Figs. 3-5, [33]) situated between the cover plate of the lid and a rear surface of the die for circulating a coolant relative to the semiconductor package (e.g., [34]).  
Regarding claim 2, Heydari teaches the semiconductor package according to claim 1, wherein the cover plate is directly secured to the rear surface of the die with an adhesive layer (e.g., 306, Fig. 3, [36]).  
Regarding claim 14, Heydari teaches the semiconductor package according to claim 1, wherein a plurality of solder balls (e.g., 305, Fig. 3, [29]) is disposed on a bottom surface of the substrate.  
Claims 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Ankireddi et al. US 2013/0148305.
Regarding claim 1, Ankireddi teaches a semiconductor package (e.g., Figs. 1-3), comprising: 
a substrate (e.g., 102, Fig. 1, [37]); 
a die (e.g., 104, Fig. 1, [37]) mounted on a top surface of the substrate in a flip-chip fashion (e.g., the die 104 is mounted in a flip-chip manner in which the die 104 is mounted on the substrate 102 via the solder balls 106, not wires; Fig. 1); 
a lid (e.g., 114, Fig. 1, [42]) mounted on the die and on a perimeter of the substrate, wherein the lid comprises a cover plate and four walls formed integral with the cover plate (e.g., a cover plate and four walls of 114: According to [42] and [43], the lid 114 attached to the substrate 102 covers the die 104 and forms a chamber including the openings 118 and 120. Thus Ankireddi teaches this feature.); and 
10a liquid-cooling channel (e.g., channels created by the plates 112, Figs. 1-3, [43]) situated between the cover plate of the lid and a rear surface of the die for circulating a coolant relative to the semiconductor package (e.g., [43]).  
Regarding claim 9, Ankireddi teaches the semiconductor package according to claim 1, wherein a liquid inlet (e.g., 118, Fig. 1, [43]) and a liquid outlet (e.g., 120, Fig. 1, [43]) are provided in the lid, which communicate with the liquid-cooling channel (e.g., [43]).
Regarding claim 12, Ankireddi teaches the semiconductor package according to claim 9, wherein the liquid inlet and the liquid outlet are through holes with threaded inner surface (e.g., Fig. 1).
Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Myers et al. US 2006/0291164.
Regarding claim 1, Meyers teaches a semiconductor package (e.g., Fig. 3), comprising: 
a substrate (e.g., 24, Fig. 3, [28]); 
a die (e.g., 44, Fig. 3, [28]) mounted on a top surface of the substrate in a flip-chip fashion (e.g., Fig. 3, [27]); 
a lid (e.g., 68, Fig. 3, [27]) mounted on the die and on a perimeter of the substrate, wherein the lid comprises a cover plate and four walls formed integral with the cover plate (e.g., a cover plate and four walls of 68: According to [29] and [30], the lid 68 attached to the substrate 24 covers the die 2 and forms the containment chamber 66 in which the cooling fluid  is filled. Thus Akasaka teaches this feature.); and
10a liquid-cooling channel (e.g., 40, Fig. 3, [27]) situated between the cover plate of the lid and a rear surface of the die for circulating a coolant relative to the semiconductor package (e.g., [30], [32]).  
Regarding claim 13, Meyers teaches 20the semiconductor package according to claim 1, wherein the die is underfilled with an encapsulant material (e.g., 50, Fig. 3, [28]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Akasaka et al.  JH04122054 (the original document and a machine-generated English translation thereof are used in rejection) in view of Meyers et al. US 2006/0291164.
Regarding claim 4, Akasaka teaches the semiconductor package according to claim 3 as discussed above.
Akasaka does not explicitly teach wherein the trenched 20feature comprises a half-etched trench.  
Mayers teaches channels formed by trenches through which a cooling fluid flows, are formed by, for example, using sawing, dry etching, wet etching, or the like (e.g., [31]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention that the trenched feature of Akasaka may be formed by etching because sawing, dry etching, wet etching and the like are commonly used in semiconductor industry to make channels formed by trenches through which a cooling fluid flows as suggested by Mayers, and selecting among them for its conventional use would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143. In this case, Akasaka in view of Meyers thus teaches wherein the trenched 20feature comprises a half-etched trench.  
Claim 12 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Akasaka et al.  JH04122054 (the original document and a machine-generated English translation thereof are used in rejection) in view of Ankireddi et al. US 2013/0148305.
Regarding claim 12, Akasaka teaches the semiconductor package according to claim 9 as discussed above.
Akasaka does not explicitly teach wherein the liquid inlet and the liquid outlet are through holes with threaded inner surface.
Akasaka, however, recognizes that the circulating pipes 9 (for supplying and discharging a cooling fluid) are connected to the liquid inlet and liquid outlet of the channel (e.g., Fig. 1). Ankireddi teaches wherein the liquid inlet and the liquid outlet are through holes with threaded inner surface (e.g., Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the package of Akasaka to include wherein the liquid inlet and the liquid outlet (of the channel) are through holes with threaded inner surface as suggested by Mayers for the purpose of tightly connecting the channel and the pipes, thereby securing the flow of the cooling fluid, for example.
Claim 13 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Akasaka et al.  JH04122054 (the original document and a machine-generated English translation thereof are used in rejection) in view of Koeneman et al. US 2003/0110788.
Regarding claim 13, Akasaka teaches the semiconductor package according to claim 1 as discussed above.
Akasaka does not explicitly teach wherein the die is underfilled with an encapsulant material.  
Koeneman teaches wherein the die is underfilled with an encapsulant material (e.g., 240, Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the package of Akasaka to include wherein the die is underfilled with an encapsulant material as suggested by Koeneman for the purpose of reducing the thermal stresses between the die and substrate, for example (e.g., Koeneman, [6]).
Claim 14 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Akasaka et al.  JH04122054 (the original document and a machine-generated English translation thereof are used in rejection) in view of Heydari et al. US 2008/02309894.
Regarding claim 14, Akasaka teaches the semiconductor package according to claim 1 as discussed above.
Akasaka does not explicitly teach wherein a plurality of solder balls is disposed on a bottom surface of the substrate.
Heydari teaches wherein a plurality of solder balls (e.g., 305, Fig. 3) is disposed on a bottom surface of the substrate (e.g., 304, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the package of Akasaka to include wherein a plurality of solder balls is disposed on a bottom surface of the substrate as suggested by Heydari for the purpose of mounting the substrate on other substrate(s) via the solder balls, thereby improving the level of integration of the semiconductor package and performing desired functions, for example.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0272.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        August 13, 2022